DETAILED ACTION
This action is in response to the Applicant Response filed 09 September 2021 for application 15/794,380 filed 26 October 2017.
Claims 1-2, 3, 5, 9, 11-14, 16-19 are currently amended.
Claims 7-8 are cancelled.
Claims 1-6, 9-20 are pending.
Claims 1-6, 9-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2021 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-6, 9-20 have been fully considered but are not persuasive.

First, applicant argues the amended claims are directed to “categorization that sends a query to database containing information organized in a specific manner, and then in return stores a result of the query in a table also having specific characteristics.” With respect to this argument, Examiner respectfully disagrees. The claimed limitations regarding the structure and function of the database does not present any additional details regarding the improvements in the operation of a computer. These limitations simply describe the well understood function of a generic structured database as would be understood by anyone skilled in the art. A structured database is known to organize data in a specific way, typically through fields (columns) of data types where each entries (row), distinguished by a key (identifier) contains data for at least some of the fields. It is further known that to retrieve information out of this type of structured database a query is sent to the database which includes information to be retrieved and how to organize the information. The claim limitations simply provide generic instructions at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)).   
Next, applicant argues that the claims recite “performing machine learning trained by a first training set to generate a first likelihood, and performing machine learning trained by a second training set to generate a second likelihood that is then merged with the first likelihood.” With respect to this argument, Examiner respectfully disagrees. However, the performance of machine learning to generate a first or second likelihood is simply implements a model to generate output and can be performed using the human mind. The fact that the machine learning is trained using a first or second training set only provides a description of the machine learning used. It in no way describes or performs training. 
Lastly, applicant argues that the claims also recite the reduction of noise in the machine learning. With respect to this argument, Examiner respectfully disagrees. The mapping of input string values to numeric values to simplify the inputs to the machine learning does not provide any improvement over the current technology. The practice of converting strings values to numeric values to simplify input values to a machine learning model is something that occurs quite often in machine learning. While this may reduce the noise of the inputs and potentially reduce noise of the model, this is not a feature of the claimed invention that rises to an improvement of the technology. Further, this conversion is something that can easily be done in the human mind. Therefore, the mapping of string values to a predetermined numeric token is not a feature that would overcome the 35 U.S.C. 101 rejections of claims 1, 11, 16.
Therefore, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. Any additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea. Moreover, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to the integration of the abstract ideas into a practical application, the additional elements amount to no more than mere instructions to apply the 
For at least these reasons, the 35 U.S.C. 101 rejections of claims 1-7, 9-20 are maintained.

Claim Objections
Claims 1-6, 9-20 are objected to because of the following informalities:
Claim 1, line 4, sending the query receiving should read “sending the query, receiving” [comma should be added]
Claim 11, line 8, sending the query receiving should read “sending the query, receiving” [comma should be added]
Claim 16, line 6, sending the query receiving should read “sending the query, receiving” [comma should be added]
Claims 2-6, 9-10, 12-15, 17-20 are objected to due to their dependence, either directly or indirectly, on claims 1, 11, 16
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of sending a query to a database..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “sending” in the context of this claim encompasses simply performing a search of information in a table. As part of this mental process, the claim limitation provides additional information regarding the database. This merely provides more descriptive information about the data.
The limitation of in response to sending the query receiving a plurality of different user defined string type names...
The limitation of storing the plurality of user defined string type names in respective rows of a table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “storing” in the context of this claim encompasses simply recording user defined strings (text).
The limitation of from the table, tokenizing the string type names to produce a plurality of tokens..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words. As part of this mental process, the claim limitation provides additional information regarding the tokens. This merely provides more descriptive information about the data.
The limitation of converting the tokens to values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of for at least a first string field, identifying a word pattern in the first string field, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses simply finding a pattern in a given field.
The limitation of mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token, as drafted, is a process that, under its broadest 
The limitation of converting the predefined pattern token to a predetermined value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting a predefined token with a numeric value.
The limitation of replacing the string type names of the first string field with the predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "replacing" in the context of this claim encompasses simply substituting a string type name with predefined token.
The limitation of performing machine learning trained from a first training set and generating a first plurality of likelihoods from a product of each value and a corresponding weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and “generating” in the context of this claim encompasses simply multiplying the token value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the weights, likelihoods and predefined pattern tokens. In particular, the mapping of string inputs to predefined tokens simply reduces the noise of the input 
The limitation of associating the user defined string type names with the type categories based on the likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
The limitation of accessing from the table a plurality of string fields..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “accessing” in the context of this claim encompasses simply receiving data. As part of this mental process, the claim limitation provides additional information regarding the string fields. This merely provides more descriptive information about the data.
The limitation of converting the string fields to second values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the string data with a numeric value.
The limitation of performing machine learning trained from a second training set and generating a second plurality of likelihoods from a product of each second value and a corresponding second weight, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and “generating” in the context of this claim encompasses simply multiplying the string data value by a predefined weight.
The limitation of merging the first and second plurality of likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "merging" in the context of this claim encompasses simply combining two sets of known values.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the 

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of displaying, to a user, the top N type categories having the highest likelihoods..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply selecting the top categories and presenting them to a user for visual inspection. As part of this mental process, the claim limitation provides additional information regarding the number of type categories. This merely provides more descriptive information about the data.
The limitation of receiving, from the user, a selection of one of the top N type categories
The limitation of incorporating at least one user defined string type name and a corresponding selected one of the top N type categories into the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "incorporating" in the context of this claim encompasses simply adding the selected option to a pre-existing set of data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a c method. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 3 carries out the method of claim 2 but for the recitation of additional element(s) of wherein said displaying, receiving, and incorporating are performed during a setup procedure for a first entity, and wherein user defined string type names and corresponding type categories are incorporated into the first training set and used during a subsequent setup procedure for a second entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing the steps for a first user and using the updated per-existing data set for a next user, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database, a table and a description of performing the steps for a first user and using the updated per-existing data set for a next user amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of determining a term frequency-inverse document frequency (tf-idf) value for each token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating a value based on a count of appearances of the word.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of determining a term frequency-inverse document frequency (tf-idf) values for each of the plurality of tokenized string type names in the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
The limitation of converting each known type category to one of a plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting the category with a numeric value.
The limitation of generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply generating a weight value based on a count and a given category value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of setting a particular one of the plurality of type category values to one (1) and other type category values to zero (0), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses simply setting category values to either a one or a zero. 
The limitation of determining the weights for each set of weights based on determining a modified Huber loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of processing the product of each value and the corresponding weight with a modified Huber loss function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "processing" in the context of this claim encompasses simply generating likelihoods by applying a simple piecewise function to a known value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database and a 

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of removing all numbers and special characters from each string type name, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "removing" in the context of this claim encompasses simply visually analyzing a given string and removing certain characters. 
The limitation of stemming or lemmatizing each string type name, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "stemming" and "lemmatizing" in the context of this claim encompasses simply truncating and sorting the given strings.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of sending a query to a database..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the 
The limitation of in response to sending the query receiving a plurality of different user defined string type names..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses simply receiving user defined strings (text). As part of this mental process, the claim limitation provides additional information regarding the string type names. This merely provides more descriptive information about the data.
The limitation of storing the plurality of user defined string type names in respective rows of a table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “storing” in the context of this claim encompasses simply recording user defined strings (text).
The limitation of from the table, tokenizing the string type names to produce a plurality of tokens...
The limitation of converting the tokens to values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of for at least a first string field, identifying a word pattern in the first string field, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses simply finding a pattern in a given field.
The limitation of mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "mapping" in the context of this claim encompasses simply matching strings having a given pattern to predefined tokens.
The limitation of converting the predefined pattern token to a predetermined value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting a predefined token with a numeric value.
The limitation of replacing the string type names of the first string field with the predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements 
The limitation of performing machine learning trained from a first training set and generating a first plurality of likelihoods from a product of each value and a corresponding weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and “generating” in the context of this claim encompasses simply multiplying the token value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the weights, likelihoods and predefined pattern tokens. In particular, the mapping of string inputs to predefined tokens simply reduces the noise of the input values but is a conversion that can easily be done in the human mind, and is done quite often in machine learning. The conversion from a string to a numeric value is just additional information regarding the format of the input value used for the machine learning. This merely provides more descriptive information about the data.
The limitation of associating the user defined string type names with the type categories based on the likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
The limitation of accessing from the table a plurality of string fields..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in 
The limitation of converting the string fields to second values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the string data with a numeric value.
The limitation of performing machine learning trained from a second training set and generating a second plurality of likelihoods from a product of each second value and a corresponding second weight, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and “generating” in the context of this claim encompasses simply multiplying the string data value by a predefined weight.
The limitation of merging the first and second plurality of likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "merging" in the context of this claim encompasses simply combining two sets of known values.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer system, one or more processors, non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of displaying, to a user, the top N type categories having the highest likelihoods..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply selecting the top categories and presenting them to a user for visual inspection. As part of this mental process, the claim limitation provides additional information regarding the number of type categories. This merely provides more descriptive information about the data.
The limitation of receiving, from the user, a selection of one of the top N type categories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses simply having the user select one of the presented options. 
The limitation of incorporating at least one user defined string type name and a corresponding selected one of the top N type categories into the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "incorporating" in the context of this claim encompasses simply adding the selected option to a pre-existing set of data.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer system, one or more processors, non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 13 carries out the method of claim 12 but for the recitation of additional element(s) of wherein said displaying, receiving, and incorporating are performed during a setup procedure for a first entity, and wherein user defined string type names and corresponding type categories are incorporated into the first training set and used during a subsequent setup procedure for a second entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer system, one or more processors, non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing the steps for a first user and using the updated per-existing data set for a next user, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer system, one or more processors, a non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, a database, a table and a description of performing the steps for a first user and using the updated per-existing data set for a next user amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of determining a term frequency-inverse document frequency (tf-idf) values for each of the plurality of tokenized string type names in the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from 
The limitation of converting each known type category to one of a plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting the category with a numeric value.
The limitation of generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply generating a weight value based on a count and a given category value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer system, one or more processors, non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer system, one or more processors, a non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of setting a particular one of the plurality of type category values to one (1) and other type category values to zero (0), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For 
The limitation of determining the weights for each set of weights based on determining a modified Huber loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating weight values using a simple piecewise function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer system, one or more processors, non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer system, one or more processors, a non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of sending a query to a database..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “sending” in the context of this claim encompasses simply performing a search of information in a table. As part of this mental process, the claim limitation provides additional information regarding the database. This merely provides more descriptive information about the data.
The limitation of in response to sending the query receiving a plurality of different user defined string type names..., as drafted, is a process that, under its broadest reasonable 
The limitation of storing the plurality of user defined string type names in respective rows of a table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “storing” in the context of this claim encompasses simply recording user defined strings (text).
The limitation of from the table, tokenizing the string type names to produce a plurality of tokens..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words. As part of this mental process, the claim limitation provides additional information regarding the tokens. This merely provides more descriptive information about the data.
The limitation of converting the tokens to values
The limitation of for at least a first string field, identifying a word pattern in the first string field, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses simply finding a pattern in a given field.
The limitation of mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "mapping" in the context of this claim encompasses simply matching strings having a given pattern to predefined tokens.
The limitation of converting the predefined pattern token to a predetermined value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting a predefined token with a numeric value.
The limitation of replacing the string type names of the first string field with the predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "replacing" in the context of this claim encompasses simply substituting a string type name with predefined token.
The limitation of performing machine learning trained from a first training set and generating a first plurality of likelihoods from a product of each value and a corresponding weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and “generating” in the context of this claim encompasses simply multiplying the token value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the weights, likelihoods and predefined pattern tokens. In particular, the mapping of string inputs to predefined tokens simply reduces the noise of the input values but is a conversion that can easily be done in the human mind, and is done quite often in machine learning. The conversion from a string to a numeric value is just additional information regarding the format of the input value used for the machine learning. This merely provides more descriptive information about the data.
The limitation of associating the user defined string type names with the type categories based on the likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
The limitation of accessing from the table a plurality of string fields...
The limitation of converting the string fields to second values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the string data with a numeric value.
The limitation of performing machine learning trained from a second training set and generating a second plurality of likelihoods from a product of each second value and a corresponding second weight, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and “generating” in the context of this claim encompasses simply multiplying the string data value by a predefined weight.
The limitation of merging the first and second plurality of likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "merging" in the context of this claim encompasses simply combining two sets of known values.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of displaying, to a user, the top N type categories having the highest likelihoods..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" 
The limitation of receiving, from the user, a selection of one of the top N type categories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses simply having the user select one of the presented options. 
The limitation of incorporating at least one user defined string type name and a corresponding selected one of the top N type categories into the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "incorporating" in the context of this claim encompasses simply adding the selected option to a pre-existing set of data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium. The Step 2A Prong One Analysis for claim 17 is applicable here since claim 18 carries out the method of claim 17 but for the recitation of additional element(s) of wherein said displaying, receiving, and incorporating are performed during a setup procedure for a first entity, and wherein user defined string type names and corresponding type categories are incorporated into the first training set and used during a subsequent setup procedure for a second entity. If a claim limitation, under its broadest reasonable interpretation, 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing the steps for a first user and using the updated per-existing data set for a next user, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, a database, a table and a description of performing the steps for a first user and using the updated per-existing data set for a next user amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an 

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of determining a term frequency-inverse document frequency (tf-idf) values for each of the plurality of tokenized string type names in the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating a value based on a count of appearances of the word for a predefined data set.
The limitation of converting each known type category to one of a plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting the category with a numeric value.
The limitation of generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of setting a particular one of the plurality of type category values to one (1) and other type category values to zero (0), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses simply setting category values to either a one or a zero. 
The limitation of determining the weights for each set of weights based on determining a modified Huber loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating weight values using a simple piecewise function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Allowable Subject Matter
Upon properly overcoming the objections and rejections as discussed above in paragraphs 9-29, claims 1-6, 9-20 would be allowable.

Regarding the cited limitations of claims 1, 11, 16, which do not appear to be taught by the prior art: Segal et al. (US 2007/0276844 A1 - System and Method for Performing Configurable Matching of Similar Data in a Data repository) teaches tokenizing user-defined multi-word database corporate transaction entries with weights, learning weights from training sets based on groups of data elements for tokens and assigning the weights to the tokens to develop a match score using machine learning in 
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. The independent claims comprise generating first likelihoods for a tokenized user defined field of a database entry of a transaction, where each first likelihood is a weighted token value for tokens of the user defined field and the first likelihoods correspond to known categories, generating second likelihoods for tokenized additional fields of a database entry of a transaction, where each second likelihood is a weighted token value for tokens of the additional fields, and merging the likelihoods.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 11, 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Miranda et al. (US 2018/0357299 A1 – Identification and Management System for Log Entries) teaches grouping and managing log entries of transactional data in a database.
Walker et al. (US 2003/0126138 A1 – Computer-Implemented Column Mapping System and Method) teaches mapping output columns, based on output column attributes, to input columns, based on input column attributes.

Jaro et al. (US 2002/0156793 A1 – Categorization Based on Record Linkage Theory) teaches parsing a text item into tokens, weighting the tokens based on categories and combining the weights to determine a final weight for the category.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116